No. 13061

          I N THE SUPREME COURT O THE STATE O M N A A
                                 F           F OTN

                                        1975



STATE O M N A A EX REL
       F OTN
ALLAN LEE GOULDING, 111,

                              Petitioner,



THE DISTRICT COURT O THE THIRTEENTH
                            F
JUDICIAL DISTRICT O THE STATE O MONTANA,
                           F       F
and t h e HONORABLE M e JAMES SORTE, a s
p r e s i d i n g JUDGE THEREOF,




ORIGINAL PROCEEDING:

Counsel of Record :

     For P e t i t i o n e r :

             B e r g e r , Anderson, S i n c l a i r and Murphy, B i l l i n g s ,
              Montana
             James J. S i n c l a i r a r g u e d , B i l l i n g s , Montana

     F o r Respondents:

             Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , Helena,
              Montana
             John F. North, A s s i s t a n t A t t o r n e y G e n e r a l , a p p e a r e d ,
              Helena, Montana
             Harold F. Hanser, County A t t o r n e y , a r g u e d , B i l l i n g s ,
              Montana

     For Amicus C u r i a e :

             Thomas C . Honzel, a r g u e d , Helena, Montana



                                                   Submitted:          J u n e 24, 1975

                                                      I)ec i d e d :   ,' ~ i l d   3   2%   397%
             ,,
             .:.   : , 3'(&
                   ,




Filed :
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.

             This i s a p e t i t i o n f o r w r i t of s u p e r v i s o r y c o n t r o l by
a defendant charged by information w i t h t h e crime of c r i m i n a l
s a l e of dangerous drugs.               O May 6, 1975, a h e a r i n g was had on
                                           n
a motion t o suppress evidence.                      D i s t r i c t Judge James S o r t e ,
s i t t i n g i n Yellowstone County, denied t h e motion t o suppress and
t h i s p e t i t i o n f o r a w r i t of s u p e r v i s o r y c o n t r o l followed.
             W i s s u e d an o r d e r s e t t i n g an a d v e r s a r y h e a r i n g t o
              e
determine whether t h i s Court should a c c e p t j u r i s d i c t i o n .                   The
d i s t r i c t c o u r t appeared by b r i e f and o r a l argument, a s d i d t h e
Montana County Attorneys A s s o c i a t i o n , a f t e r l e a v e by t h i s Court
t o appear amicus.
             W have t h e b e n e f i t of a f u l l t r a n s c r i p t of t h e h e a r i n g
              e
on t h e motion t o suppress.                 Here r e l a t o r ' s s o l e c o n t e n t i o n i s t h a t
t h e s e a r c h of h i s person was i n v a l i d because i t was made pursuant
t o an unlawful a r r e s t .          The b a s i s f o r t h i s a s s e r t i o n i s t h a t t h e
o f f i c e r s who a r r e s t e d without a warrant had no probable cause.
              S e c t i o n 95-608, R.C.M.           1947, s t a t e s :
              II
               A peace o f f i c e r may a r r e s t a person when:
              "* *    9:


             "(d) He b e l i e v e s on reasonable grounds, t h a t
             t h e person i s committing an o f f e n s e , o r t h a t t h e
             person has committed an o f f e n s e and t h e e x i s t i n g
             circumstances r e q u i r e h i s immediate a r r e s t . 1 1
             (Emphasis s u p p l i e d ) .
             - R e l a t o r ' s a r r e s t on t h e n i g h t     February
B i l l i n g s was t h e culmination of a s e r i e s of drug a r r e s t s by t h e
B i l l i n g s p o l i c e i n an undercover o p e r a t i o n w i t h t h e a s s i s t a n c e of
o f f i c e r s from Missoula County.               The i n i t i a l drug c o n t a c t was w i t h
one Charles Bertram who r e s i d e d i n t h e F i s h t a i l - N y e a r e a .               Bertram
agreed t o cooperate w i t h t h e p o l i c e o f f i c e r s .            Missoula County
O f f i c e r Lambert and Bertram went t o Tommy Allen a t F i s h t a i l and
purchased t e n pounds of marijuana.                       Allen agreed t o p i c k up an-
o t h e r twenty pounds.           Allen was paid $810 i n marked money from t h e
B i l l i n g s p o l i c e department.        A meeting f o r l a t e r i n t h e evening
was s e t up a t Coulson Park, on t h e o u t s k i r t s of B i l l i n g s .                 As
scheduled, a t 8:25 p.m.              t h a t evening, Allen appeared a t Coulson
Park and o f f e r e d t o s e l l marijuana.              He was a r r e s t e d and searched.
He d i d n o t have t h e marked money b u t t o l d t h e o f f i c e r s t h a t he had
obtained t h e marijuana from r e l a t o r ; had paid him w i t h t h e money
he had r e c e i v e d from Bertram and Lambert; t h a t r e l a t o r had placed
t h e money i n h i s b o o t ; t h a t r e l a t o r had s u p p l i e d him w i t h t h e
marijuana and took t h e money; t h a t t h e r e l a t o r had done t h i s a t
a c e r t a i n apartment of r e l a t o r ' s g i r l f r i e n d o r a t a n o t h e r a p a r t -
ment where he would now b e found.                      Within minutes t h e o f f i c e r s
went t o t h e two apartments i n d i c a t e d by Allen and r e l a t o r was
found, a r r e s t e d , searched, and t h e marked money found i n r e l a t o r ' s
boot.
              r el at or's p o s i t i o n , a s s t a t e d h e r e t o f o r e , i s t h a t t h e
a r r e s t was unlawful i n t h a t t h e informant Allen was n o t known
t o t h e p o l i c e and t h u s was n o t known t o be r e l i a b l e .
              The r e l i a b i l i t y and c r e d i b i l i t y o f information i s a f a c t
q u e s t i o n i n any given s i t u a t i o n .     I n a r e c e n t c a s e , S t a t e v.
Paschke,               I4on t   .         ,   527 P.2d 569, 3 1 St.Rep. 847, i n v o l v i n g
t h e q u e s t i o n of probable cause f o r t h e i s s u a n c e of a s e a r c h w a r r a n t ,
t h i s Court d i s c u s s e d t h e r e l i a b i l i t y of i n f o r m a t i o n , independent
o f i t s source.        W c i t e d J u s t i c e White's concurring opinion i n
                          e
S p i n e l l i v. United S t a t e s , 393 U.S. 410, 89 S.Ct. 584, 21 L ed 2d
637, where i t was pointed out t h a t admissions a g a i n s t i n t e r e s t a r e
s u f f i c i e n t t o e s t a b l i s h probable c a u s e , even though r e l a t e d
through a hearsay source.                  Here t h e s t a t e m e n t s of Tommy A l l e n a r e
directly against interest.                    See:    United S t a t e s v. H a r r i s , 403
U.S.    573, 91 S.Ct. 2075, 29 L ed 2d 723.                        Here, Tommy Allen i s a
c o - c o n s p i r a t o r o r even an accomplice.
              I n S t a t e v. Thorsness,                  Mon t   .        ,   528 P.2d 692,694,
3 1 S t . Rep. 895, 897, i n d i s c u s s i n g t h e s u f f i c i e n c y of an a f f i d a v i t
t o support a s e a r c h warrant t h i s Court s a i d :

           "In t h i s c a s e t h e e s t a b l i s h m e n t of probable c a u s e
           s u f f i c i e n t t o a u t h o r i z e t h e i s s u a n c e of a s e a r c h
           warrant t u r n s on t h e statement i n t h e a f f i d a v i t
           t h a t a 'source of known r e l i a b i l i t y ' t o l d p o l i c e
           t h a t Thorsness would be t r a v e l i n g through Missoula
           w i t h Cocaine and o t h e r drugs i n h i s possession on
           August 1, 1973. The quantum of information n e c e s s a r y
           t o permit t h e u s e of such hearsay i n e s t a b l i s h i n g
           probable cause was s e t f o r t h i n Aguilar v. Texas,
           378 U.S. 108, 114, 84 S . C t . 1509, 1514, 12 L Ed.2d
           723, 729:
                        "'Although an a f f i d a v i t may be based on
           hearsay information and need n o t r e f l e c t t h e d i r e c t
           p e r s o n a l o b s e r v a t i o n s of t h e a f f i a n t , Jones v. United
           S t a t e s , 362 U.S. 257, 80 S.Ct. 725, 4 L ed 2d 697
            [78 A.L.R.2d 2331, t h e m a g i s t r a t e must be informed
           of some of t h e underlying circumstances from which
           t h e informant concluded t h a t t h e n a r c o t i c s were where
           h e claimed they were, and some of t h e underlying c i r -
           cumstances from which t h e o f f i c e r concluded t h a t t h e
           informant, whose i d e n t i t y need n o t be d i s c l o s e d [ c i t i n g
           c a s e ] , was " c r e d i b l e " o r h i s information " r e l i a b l e . I I
           9: * *'       [Emphasis s u p p l i e d ] .
                     he a f f i d a v i t h e r e c o n t a i n s no underlying
           circumstances upon which t h e informant based h i s
           conclusion t h a t Thorsness would b e t r a v e l i n g through
           Missoula w i t h c o c a i n e o r o t h e r drugs i n h i s possession
           on August 1. The a f f i d a v i t c o n t a i n s no statement a s
           t o how t h e informant r e c e i v e d h i s information.           It
           cannot be determined i f t h e informant came by h i s i n -
           formation d i r e c t l y o r whether he merely r e l i e d upon
           rumor o r r e p u t a t i o n .
                      11
                       The d e f i c i e n c y h e r e i s s i m i l a r t o t h a t found
           i n S p i n e l l i v. United S t a t e s , 393 U.S. 410, 416, 89 S.
           C t . 584, 589, 21 L.Ed.2d 637, where t h e Court s a i d :
                         If'*  * 5:  The t i p does n o t c o n t a i n a s u f f i c i e n t
           statement of t h e underlying circumstances from which
           t h e informer concluded t h a t S p i n e l l i was running a
           bookmaking o p e r a t i o n . W a r e n o t t o l d how t h e FBI's
                                                    e
           source r e c e i v e d h i s i n f o r m a t i o n - - i t i s n o t a l l e g e d t h a t
           t h e informant p e r s o n a l l y observed S p i n e l l i a t work o r
           t h a t he had e v e r placed a b e t w i t h him. Moreover, i f
           t h e informant came by t h e i n f o r m a t i o n i n d i r e c t l y , he
           d i d n o t e x p l a i n why h i s sources were r e l i a b l e .                  [Citing
           c a s e ] I n t h e absence of a s t a t e m e n t d e t a i l i n g t h e manner
           i n which t h e information was g a t h e r e d , i t i s e s p e c i a l l y
           important t h a t t h e t i p d e s c r i b e t h e a c c u s e d ' s c r i m i n a l
           a c t i v i t y i n s u f f i c i e n t d e t a i l t h a t t h e m a g i s t r a t e may
           know t h a t he i s r e l y i n g on something more s u b s t a n t i a l
           than a c a s u a l rumor c i r c u l a t i n g i n t h e underworld o r
           an a c c u s a t i o n based merely on an i n d i v i d u a l ' s g e n e r a l
           r e p u t a t i o n . 111
           With t h i s d i s c u s s i o n of t h e law i n mind, we examine t h i s
case.   Here, Allen p e r s o n a l l y d e a l t w i t h r e l a t o r .     A l l e n was a
co-conspirator.            A l l e n ' s r e l i a b i l i t y was t h a t of an eyewitness and
t o apply any e x c l u s i o n a r y r u l e o r a r t i f i c i a l s t a n d a r d f o r probable
cause f l i e s i n t h e f a c e of reasonable i n t e r p r e t a t i o n .
              F e d e r a l D i s t r i c t Judge B a t t i n i n a memorandum and o r d e r
d a t e d A p r i l 11, 1975, i n I n t h e Matter of t h e P e t i t i o n of Jon
William Paschke and John Arnold Mason, CV-74-101-BLG,                              --   U.S.
D i s t r i c t Court, D. Mont., n o t e d :
               ro rob able cause e x i s t s t o a r r e s t where t h e f a c t s
              and circumstances w i t h i n t h e a r r e s t i n g o f f i c e r ' s
              knowledge and of which he has reasonably t r u s t w o r t h y
              information a r e s u f f i c i e n t t o warrant t h e o f f i c e r t o
              conclude t h a t an o f f e n s e h a s been o r i s b e i n g committed.
              C a r r o l l v. United S t a t e s , 267 U.S. 132, 162. I n s h o r t ,
              probable cause i s a r e a s o n a b l e ground f o r b e l i e f of
              g u i l t . The q u e s t i o n of proof f o r t h e e s t a b l i s h m e n t o f
              probable cause i s c e r t a i n l y l e s s than t h a t r e q u i r e d
              f o r c o n v i c t i o n . 1 II
              W f i n d t h e circumstances under which t h e i n f o r m a t i o n
               e
was s u p p l i e d support i t s r e l i a b i l i t y : ( I ) The information was given
by Allen a f t e r h i s a r r e s t and a f t e r he had secured a d d i t i o n a l
marijuana from a source of supply i n B i l l i n g s .                  (2)    Allen had
been given marked money---$810--                    and d i d n o t have i t when a r r e s t e d
a r e l a t i v e l y s h o r t time l a t e r .   (3)    Allen k e p t h i s appointment
f o r d e l i v e r y of more marijuana.            (4)    A.llen admitted h i s own
participation.            (5)    A l l e n i n d i c a t e d t h e l o c a t i o n of t h e apartment
where r e l a t o r could b e found.
              Here, Judge S o r t e was f u l l y informed of a l l t h e f a c t s
upon which t h e o f f i c e r s a c t e d .       He c o r r e c t l y concluded t h e a r r e s t
was lawful.         Accordingly, t h e p e t i t i o n f o r w r i t of s u p e r v i s o r y con-
t r o l i s denied.
;,   /chief Justice